 UNITED FOODS, INC.91United Foods,Inc.,Dulaney Foods DivisionandInternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 5-RC-6355January 10, 1969DECISION ON REVIEW, ANDDIRECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn May22,1968,theRegionalDirectorforRegion 5issuedhisDecision andDirectionofElection in the above-entitled proceeding, in whichhe found appropriatea unitof the Employer'smaintenance employees. Thereafter, in accordancewithNational Labor RelationsBoardRules andRegulations, the Employer filed a timely request forreview of the Regional Director's Decision, in whichitcontended that the Regional Director departedfrom established Board precedent in finding themaintenance unit to be appropriate. By telegraphicOrder dated August 15, 1968, the National LaborRelations Board granted the request for review andstayed the election. The Employer filed a timelybrief on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the entire record in thiscase,with respect to the issues under review, andmakes the following findings:The Petitioner primarily seeks, and the RegionalDirectorgranted,aunitoftheEmployer'syear-round maintenance employees.'The Employer contendsinteraiia,that therequested employees lack a community of interestsufficiently distinct from that of its other employeestowarranttheestablishmentofaseparatemaintenance unit. We find merit in this contention.The Employer operates a plant and a cold storagefacility at Exmore, Virginia, where it is engaged inthe processing, packaging, warehousing and shippingof frozen vegetables.2 Its busy season, during whichitprocesses various vegetables such as spinach, peas,and corn,runsfromApril untilDecember. Itemployssome65year-roundproduction,maintenance and cold storage employees, but duringitsbusyseason,the total employee complementexpands to a peak of about 400 employees in thefall.There is no bargaining history for any of theEmployer's employees.The Employer's plant is under a plant managerand is divided into production, maintenance, and'in the alternative,the Petitioner seeks a singleunit comprising bothmaintenance and storageemployees.'No contentionismade thatany of the employeesindispute is anagriculturalemployee.cold storage operations, each with its own separatesupervision. The maintenance crew consists of about20 year-round employees who report to the plantengineer and perform minor maintenance work andnew construction.About 13 of the maintenanceemployees work in the main processing building andduring the busy season about 6 of them arepermanently stationed close to the production lines,where they adjust conveyor belts, replace chaindrives and electric motors, repair wooden pallets,maintainthe cornhusker and attend the blancher.Some of these six maintenance employees regularlysetup and start the packaging machines andoccasionallyperform other production functions.When working near the production lines, thesemaintenanceemployees are subject to the directionof production supervisors. The remainder of the 13maintenance employees who work in the mainprocessingbuildinginstall,build,andrepairmachinery.Although these 13 employees havesometimesutilizeda small maintenance shop andtoolcrib in the main processing building, theyperform the bulk of their work in the productionareas.The remaining seven maintenance employees arenot normally assigned to the main processingbuildingbut instead report to the cold storagebuildings.Four are compressor operators, whoattend the refrigeration compressors around theclock; the others are a "man and his helper" andthe janitor-helper-painter.Maintenance employeesstationed in the cold storage buildings are subject tothe direction of the storage supervisor as well as theplant engineer.None of the 20 maintenance employees performswork requiring the exercise of craft skills, as suchwork is done by independent contractors. Themaintenanceemployees were recruited from highschools, gasoline stations, and the armed forces, orhave transferred from the production group. None islicensed,none has served an apprenticeship, andnone was selected because he possessed a particularskill.All received their training on the job.The production work force is composed of about26 year-round employees supplemented by about325 other employees employed at various timesduring the busyseason.During the busy season, theyear-roundproductionemployeesoccupy such"key" jobs as freezer operators and line operators,or pushers, while the busy season employees appeartoperformonlyunskilledwork.Although allproduction employees are primarily engaged inprocessing,packing,freezingandwrappingvegetablesduring the busy season, some alsoperform the same functions as those maintenanceemployees who are stationed close to the productionlines.During the slack season, very little productionwork is performed, and the year-round 26-manproduction forceisalmostentirelyengaged inmaintenance work, such as new construction and therepairing, rebuilding, cleaning and painting of the174 NLRB No. 18 92-DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant and its equipment. At such times productionemployeeswork in close association with theyear-roundmaintenance employees, and, like thelatter, are under the direction of the plant engineer.The storage employees, whose number varies from20 to 35, perform receiving, storage, and shippingfunctions throughout the year. At times during thebusy season they also perform production functions.During the slack season, they also performoccasional maintenance functions.Some key production employees have higher wagerates than the maintenance employees, and allyear-round employees appear to receive higherwages than busy season employees. The year-roundemployees enjoy the same paid vacations, holidays,and other conditions of employment, while few ifany of the busy season employees work for asufficientperiod to become eligible for paidvacations.Maintenance employees share timeclockswith production and storage employees.Relying onAmerican Cyanamid Company,;theRegionalDirector concluded that the Employer'smaintenance employees constitute a cohesive andreadily identifiable group with a distinct communityof interest which warrants their representation in aseparate unit.We disagree.We conclude, based on the record as a whole, thatthemaintenance employees lack the identity andcohesivenesswhichisrequiredfortheirrepresentation in a separate unit. During the busyseason, the maintenance employees work largely inproduction areas in close contact and cooperationwithproduction employees and frequently workunder the direction of production supervisors. Thework of the maintenance employees at such times isessentialto,andcloselyintegratedwith,theEmployer's production processes.On the otherhand,during the slack season, the productionemployeesarealmostentirelyengagedinmaintenance functions, and apparently perform suchwork to the Employer's satisfaction. Storageemployees also do maintenance work during theslack season. None of the maintenance work at thisplant seems to require craft training or skills, andthemaintenance employees do not possess suchskills.Finally, the maintenance employees share noconditionsofemploymentdistinguishingtheirinterestsfrom the interests of other year-roundemployees. In consideration of these factors we findthat a unit limited to the Employer's year-roundmaintenance employees is inappropriate.Thesamefactors,however,establishtheappropriatenessofaunitof the Employer'syear-roundproduction,maintenanceandcoldstorage personnel. Thus, these employees constitutethe Employer's permanent "blue collar" work forceand share the basic responsibility of providingcontinuity of plant operations from year to year.'131NLRB 909.The employees of each group, on the basis offrequent interchange and work under commonsupervision,havedeveloped, sufficient skills toperform each others' functions and to worktogether.Further,allthe year-round employeesshare the same terms and conditions of employmentincluding paid vacations.We find therefore that aunitof the Employer's year-round production,maintenance and cold storage employees excludingthe busy season employees4 is appropriate.5Accordingly, and as the Petitioner has a showingof interest adequate for an election in a unit of theyear-round employees, we shall direct an electiontherein." The appropriate unit is:All year-round production, maintenance and coldstorage employees employed by the Employer at itsExmore, Virginia plant and cold storage facility,excludingbusyseasonemployees,temporaryemployees,7 office clerical employees, professionalemployees,agriculturalemployees,watchmen,guards and supervisors as defined in the Act.DirectionThe case is hereby remanded to the Regional Directorfor Region 5 for the purposes of conducting an electionaccording to his Decision and Director of Election asmodified herein, except that the eligibility date shall hethe payroll period immediately preceding the date ofissuance. 84The busy season employees are less skilled than the year-roundemployees,and perform only routine production assignments underproduction supervision, The busy season employees receive lower wages,and few, if any, are entitled to a paid vacation. Further, it does not appearthat any of the busy season employees have the opportunity to becomeyear-round employees Because the record establishes that the busy seasonemployees do not share the same community of interest as the year-roundemployees,and sincePetitioner does not seek to represent them, weexclude the busy season employees See, for example,FranklinCountySugarCompany,92 NLRB 1341;Bear Creek Orchards,87 NLRB 1348,HuntFoods, Inc,68 NLRB 800;StokelyBrothers& Company,Inc., andVan Camp's, Inc.,15 NLRB 872;Bishop & Company,Inc., 4 NLRB 514'SeeMaine Sugar Industries,169NLRB No. 31,FranklinCountySugar Company, supra,BearCreek Orchards, supra,HuntFoods, Inc.,supraButseeCaliforniaVegetable Concentrates, Inc.,137 NLRB 1779,where seasonal employees sought by the union therein were included in aunit with year-round employees.'However, as the unit found appropriate is broader than that sought bythe Petitioner, the Petitioner may withdraw its petition without prejudiceupon written notice to the Regional Director within 10 days from the dateof this Decision on Review.IndependentLinenServiceCompany ofMississippi,122 NLRB 1002.'At times during the busy season, the Employer employs extramaintenanceemployees on a temporary basis. They appear to betemporary employees and, in accord with the Board's customary practice,are excluded.'A corrected election eligibility list, containing the names and addressesof all the eligible voters, must be filed by the Employer with the RegionalDirector for Region 5 within 7 days after the date of this Decision onReview, and Direction. The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.ExcelsiorUnderwearInc , 156 NLRB 1236